UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

SHEILA ROBINSON,

                              Plaintiff,

       -against-                                             1:19-CV-661 (LEK/DJS)

STATE OF NY, et al.,

                              Defendants.


                                   DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Sheila Robinson has brought this lawsuit under 42 U.S.C. § 1983, alleging

violations of her civil rights by the State of New York, the City of Albany, the County of

Albany, the Albany Police Department, Judge Helena Heath, Governor Andrew Cuomo, two

Department of Social Services (“DSS”) workers, “Ann S.” and “Tammy,” and an unidentified

number of John Doe Defendants. Dkt. No. 1 (“Complaint”). Plaintiff’s claims include violations

of the Fourth, Fifth, Eighth, and Fourteenth Amendments, extortion under the Hobbs Act,

bribery, retaliation, racketeering, corruption, and conspiracy. Id. at 1–6. Among other

allegations, Plaintiff asserts that Defendants coerced dangerous drug dealers to sell drugs near

Plaintiff’s apartment, convinced Plaintiff’s landlord to evict her, prevented DSS from helping her

find a replacement apartment, and assisted “Jeff Bezio [sic]” of Amazon in a bid to take over her

“brand.” Id.

       Along with her Complaint, Plaintiff also filed an application to proceed in forma

pauperis, Dkt. No. 2, which the Honorable Daniel J. Stewart, United States Magistrate Judge,

granted, Dkt. No. 5. Judge Stewart then conducted a sufficiency review of Plaintiff’s Complaint

pursuant to 28 U.S.C. § 1915(e) and, based upon that review, recommended that the Court
dismiss Plaintiff’s Complaint in its entirety. Dkt. No. 6 (“Report-Recommendation”). Plaintiff

has not filed objections to the Report-Recommendation. See Docket. The Court now adopts the

Report-Recommendation in its entirety.

II.     STANDARD OF REVIEW

        Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are timely

filed, a court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b).

However, if no objections are made, or if an objection is general, conclusory, perfunctory, or a

mere reiteration of an argument made to the magistrate judge, a district court need review that

aspect of a report-recommendation only for clear error. Barnes v. Prack, No. 11-CV-857, 2013

WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07

(N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange,

748 F.3d 471 (2d Cir. 2014); see also Machicote v. Ercole, No. 06-CV-13320, 2011 WL

3809920, at *2 (S.D.N.Y. Aug. 25, 2011) (“[E]ven a pro se party’s objections to a Report and

Recommendation must be specific and clearly aimed at particular findings in the magistrate’s

proposal . . . .”). “A [district] judge . . . may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” § 636(b).

III.    DISCUSSION

        Plaintiff did not file objections to the Report-Recommendation. See Docket. Accordingly,

the Court reviews the Report-Recommendation for clear error and finds none. Therefore, the

Court adopts the Report-Recommendation in its entirety.



                                                    2
IV.    CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that the Report-Recommendation (Dkt. No. 6) is APPROVED and

ADOPTED in its entirety; and it is further

       ORDERED, that Plaintiff’s claims against the State of New York, defendant Heath, and

the Albany Police Department are DISMISSED with prejudice; and it is further

       ORDERED, that Plaintiff’s Hobbs Act extortion, bribery, racketeering, and corruption

claims are DISMISSED with prejudice; and it is further

       ORDERED, that Plaintiff’s Fourth, Fifth, Eighth, and Fourteenth Amendment claims,

conspiracy claims, retaliation claims, and RICO claims against Cuomo, the City of Albany, the

County of Albany, Ann S., Tammy, and the John Doe Defendants are DISMISSED with leave

to replead; and it is further

       ORDERED, that the Clerk close this action; and it is further

       ORDERED, that the Clerk serve a copy of this Decision and Order on Plaintiff in

accordance with the Local Rules.

       IT IS SO ORDERED.


DATED:         March 30, 2020
               Albany, New York

                                             LAWRENCE E. KAHN
                                             United States District Judge




                                                3
